﻿66.	 May I, at the outset, Sir, express to you the sincere felicitations of the delegation of the Democratic Republic of Afghanistan and my own congratulations on your election to the presidency of the thirty-eighth session of the General Assembly. We feel certain that, experienced diplomat of high calibre that you undoubtedly are, your very able and efficient guidance of the present session will ensure its success. I wish to assure you of the full co-operation of my delegation in carrying out your responsibilities.
67.	I should also like to pay a warm tribute to Mr. Imre Hollai, President of the thirty-seventh session, for the excellent and exemplary manner in which he conducted the work of that session.
68.	Our appreciation also goes to the Secretary-General for his untiring endeavours to enhance the effectiveness and moral prestige of the Organization.
69.	The Democratic Republic of Afghanistan, like any other nation of the world, has a high stake in preserving the United Nations as a universal instrument for 
maintaining peace and security and promoting friendship, co-operation and detente among nations.
70.	Another year of turbulence, insecurity and innumerable political, social and economic problems is added to the history of our world. No doubt it was the wish of the entire membership that we would be able to report on the achievement of those goals which we ourselves set in the Charter of the United Nations as of primary significance to all of us.
71.	Separate and isolated examples notwithstanding, not only did the problems of a global nature, to our disappointment, maintain their grim character, but some of those international problems acquired a sharp turn for the worse.
72.	The threat of a nuclear war has never been more imminent than it seems to be in the present state of international relations. Not only has the psychological and material drive towards such a catastrophe continued unabated, but the pace of the nuclear arms race, as well as the conventional arms spree, reached unprecedented levels.
73.	The horrendous doctrines of security through force, negotiating from strength, limited or protracted nuclear war, have been the predominant shadows hanging over the life of our planet during the last year. The threat to the very survival of the human race is ever more evident, particularly in the light of the present United States Administration's policy of rearmament and all-out confrontation.
74.	The powerful cry of the masses throughout the world for an immediate halt to the arms race and for disarmament, particularly in its nuclear aspect, has gone unheard. The numerous resolutions of the General Assembly to that end have been irresponsibly shelved by those in United States warmongering circles. In total disregard of the demands and against the interests of the overwhelming majority of nations, which found reflection in those resolutions, the United States Congress hastened to approve one bill after another allocating billions of dollars for the production of such monstrous and horrifying weapons of mass destruction as MX, Pershing II and cruise missiles, so-called binary chemical weapons, Trident submarines, B-l strategic bombers, and so on. The Democratic Republic of Afghanistan, as a member of the family of nations which would inevitably become innocent victims of a nuclear world war, cannot but vehemently condemn the militaristic course adopted by the United States Administration and Congress.
75.	It is with that consideration in mind that we follow with great concern the developments resulting from the United States plans to deploy hundreds of Pershing II and cruise missiles on the European continent, where disproportionately large destructive potential has already accumulated. If that United States aggressive design to gain military superiority over the Soviet Union in Europe and elsewhere is carried out as planned, we are certain that another spiralling arms race will become all the more probable, thus threatening more than ever before the existence of mankind.
76.	Therefore, it is the first and foremost task of the international community to avert the danger of a thermonuclear holocaust.
77.	The constructive and realistic proposals of the Soviet Union on the limitation of nuclear weapons in Europe, its unilateral declaration that it will not be the first to use nuclear weapons and the recent proposals put forward by Yuri Andropov have received the overwhelming support of the international community. We reaffirm our full support for those initiatives and for the proposal of the States parties  to the Warsaw Treaty that a treaty on the mutual non M , of military force and the maintenance of relations of peace be concluded between them and the member States of the North Atlantic Treaty Organization [NATO]. We support the proposals recently put forward by the Soviet Union in the letters of Andrei Gromyko to the Secretary-General of the United Nations and associate ourselves with the request that they be included in the agenda of the current session of the General Assembly.
78.	Questions relating to the world economy, to international economic relations and to development are directly related to those of peace and stability. The outlook for world economic development and co-operation depends on the success of peace-loving forces in achieving the principal purpose of the Charter of the United Nations, which is to save succeeding generations from the scourge and horrors of war and to preserve and strengthen peace. It is a fact that the enormous resources being squandered on the unproductive arms race could very usefully be allocated to development activities and international economic co-operation.
79.	This session of the General Assembly is held against the background of extremely difficult and severe international economic conditions. The prolonged crisis in the world capitalist system has adversely affected the national economies of the developing countries and international economic relations as a whole.
80.	The gap between the levels of economic development in the developed and the developing countries is widening, and it is becoming more difficult to carry out the tasks and reach the targets of the International Development Strategy for the Third United Nations Development Decade. The process of restructuring international economic relations and the implementation of the Programme of Action on the Establishment of a New International Economic Order have been drastically slowed down and even halted. I should like to draw the Assembly's attention to the alarming situation and economic crisis being faced by the least developed countries, particularly those in a more disadvantageous situation because of their geographic location as land-locked countries. The painfully slow pace at which the Substantial New Programme of Action for the 1980s for the Least Developed Countries' is being implemented is especially disappointing. We urge the international community to implement fully and effectively the Substantial New Programme of Action and provide financial assistance to the least developed countries in amounts and on terms which correspond to their immediate and long-term development needs.
81.	The enormous burden of economic problems weighing on the vast majority of nations has become all the heavier as a result of the increased use of the international financial system as a means of pressure and intimidation to promote the selfish political and economic interests of the world's capitalist masters.
82.	Hotbeds of tension and trouble spots throughout the world have been further inflamed by a higher profile of imperialist military presence, particularly that of United States imperialism, that tends to internationalize some internal, bilateral or regional problems. There is hardly any place in the world where the ominous presence of the imperialist interventionist forces has not resulted in the escalation of the threat to the security and stability of the countries in those regions. 

83.	In the Indian Ocean the United States naval presence has increased many times over the past few years, and the nations of the region still await the realization of their long-cherished aspiration to turn it into a zone of peace.
84.	Acting in stark contrast to the desires of the surrounding nations, which want to see the Indian Ocean and the adjacent areas free from foreign military bases and installations, the United States has drastically increased its military build-up on the Mauritian island of Diego Garcia. It was in conformity with its expansionist policy that the United States and its allies torpedoed the holding of the Conference on the Indian Ocean, which
- the non-aligned members of the 4(7 Committee on the Indian Ocean had proposed should be held last May at Colombo.
85.	The call of the President of Madagascar, Mr. Ratsiraka, for a summit conference of hinterland and littoral States of the Indian Ocean, which initiative is fully supported by my Government, also encounters obstacles put up by those in imperialist quarters.
86.	We expect this session of the General Assembly to call for the expeditious conclusion of the preparatory work and for the convening of the Conference on the Indian Ocean not later than 1984.
87.	The cold and negative response of some countries to such an important initiative as the proposal by the Mongolian People's Republic for a convention on mutual non-aggression and non-use of force in relations between the States of Asia and the Pacific has put off the achievement of overall peace and stability in those regions.
88.	Despite the obvious failure of imperialistic and hegemonistic designs against the People's Republic of Kampuchea, those countries have yet to submit to realities that are not to their liking. It is high time for the international community to restore to the people of Kampuchea their legitimate right to be represented in the Assembly. Numerous proposals by the three countries of Indo-China, and especially the recent proposal advanced by the summit conference of those countries aimed at normalization of the situation in the region of South-East Asia have opened up promising prospects for the cessation of regional hostilities.
89.	In the Middle East, the course of events has been anything but encouraging. Palestinian and other Arab territories, including Jerusalem and Syria's Golan Heights, remain under the heels of Israeli occupation forces. The denial of the inalienable rights of the Palestinian people, which constitutes the core of the problem, together with the Zionist ambitions for & Greater Israel, have turned the whole region into a permanent threat to the security of the entire world. It is our belief that Israel's arrogant defiance of international norms and principles would long since have submitted to the moral pressure of world public opinion had United States imperialism denied Israel the political, financial and military means that it so generously extends to the Zionist war machine.
90.	Since last year the situation in Lebanon has continued to be fraught with the danger of provoking another all-out war in the Middle East. The replacement of Israeli forces in Beirut by the contingents of NATO countries and their brazen intervention in the internal hostilities have added seriously to the concern that the conflict in Lebanon may quickly become internationalized. We condemn the barbaric shelling of the Lebanese towns and villages by United States naval forces.
91.	The events of the past few years have delivered a rebuff to all attempts to isolate the integral components
of the Middle East crisis by prescribing separate deals and collusive agreements for their solution.
92.	The cessation of the Israeli aggression against Arab countries, the immediate and complete evacuation of Israeli forces from the occupied Palestinian and other Arab territories and the exercise by the Palestinian people, under the leadership of their sole and legitimate representative the Palestine Liberation Organization [PLO], of their right to self-determination are thus the prerequisites for achieving the long-overdue comprehensive settlement.
93.	The International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983, has given us the most recent evaluation by the international community of this unfortunate problem that has been weighing on its conscience for almost three and a half decades. There it was reaffirmed once again that there could be no lasting, comprehensive and just solution of the problem of the Middle East unless the people of Palestine effectively exercised their inalienable rights, including the right to establish their own national State in Palestine. In conformity with paragraph 6 of the Geneva Declaration on Palestine, we call on the Security Council to create appropriate institutional arrangements for the convening of an international peace conference on the Middle East.
94.	Here we should like to reiterate our firm support for the valiant Palestinian, Syrian and Lebanese patriots in their heroic struggle against imperialist and Zionist aggression and occupation.
95.	The southern part of Africa remains a constant target of the Pretoria regime's policy of racist repression within South Africa, occupation and suppression in Namibia and aggression and acts of intimidation against independent African countries of the region.
96.	The period under review has not failed to produce much new evidence of apartheid regime's intransigence with regard to the implementation of the United Nations plan for Namibia; nor has it been without new examples of Pretoria's destabilizing and aggressive designs against Angola, Mozambique, Lesotho and other neighbouring countries. The brutal murder by the
regime of several South African freedom fighters, in complete disregard of the repeated demands for clemency, proved once again that the regime in South Africa has no intention whatsoever, despite what is said in certain capitals, of introducing any meaningful change in its criminal and abhorrent system.
97.	The heavy reliance of the Pretoria regime on the support it receives from capitalist countries, particularly from United States imperialism, has enabled it to block any solution to the overriding problems for which that regime is responsible. We pledge our total support to the front-line States, to the heroic people of Namibia under the leadership of the South West Africa People's Organization [SWAPO] and to the oppressed people of South Africa and their vanguard, the African National Congress.
98.	We stand by our Libyan brothers in the face of repeated open violation of their sovereignty and independence by the United States, and we call for an immediate end to such threats.
99.	The situation in Central America has become a source of increasing concern, not only for the people of the region, but for the entire international community as well. That the main cause of tension and hostility in the area lies in the interventionist and aggressive policy of the United States is beyond question. 

100.	Plots and machinations aimed at Nicaragua through the organizing, training and arming of the Somozist counterrevolutionaries and their dispatch into that country from neighbouring countries to commit acts of subversion and sabotage and to undermine the revolution have continued to increase. The piratic air attack on the city of Managua demonstrated the brazen nature of the escalating aggression against Nicaragua.
101.	During the course of the past year the imperialist blockade of the revolutionary peoples of Cuba, Grenada and Suriname has tightened, while resort to the use of economic assistance as a means to bring pressure to bear against a number of other Latin American countries has become an increasingly important part of the United States design to challenge the free will of the people of the continent.
102.	We demand the early return to Cuba of its territory illegally occupied by the United States naval base at Guantanamo.
We reiterate our support for the initiative of the States members of the Contadora Group in finding an amicable and peaceful solution to the present situation in Central America. Our solidarity is always with national liberation movements, including those of El Salvador, Chile and Guatemala.
106.	We would like to express our disappointment at the failure of the many different endeavours by the international community to bring about the cessation of hostilities between the two neighbouring Islamic countries of Iran and Iraq. Continuation of that senseless bloodshed, which has already led to enormous material and human losses, can only serve the interests of imperialism by providing it with a pretext for military intervention in the region. It is our earnest hope that an end can be put to this fratricidal war as soon as possible.
107.	Our position on the question of Cyprus remains unchanged. We express our full support for the independence, sovereignty, territorial integrity, unity and non- aligned status of the Republic of Cyprus. We demand the withdrawal of occupation forces from that country.
108.	We reaffirm our support for the peaceful reunification of Korea on the basis of the proposals of the Democratic People's Republic of Korea.
109.	The Democratic Republic of Afghanistan, as a staunch fighter in the cause of decolonization, is in favour of the speedy exercise by the people of Puerto Rico of their right to self-determination and independence, of restitution of the Malvinas Islands to the Argentine Republic, of recognition of the right of the people of the Saharan Arab Democratic Republic to self-determination and of the return of the Malagasy Islands of Glorieuses, Juan de Nova, Europe and Bassas da India to the Democratic Republic of Madagascar.
110.	We had hoped that the period since the last session of the General Assembly might witness a decrease in the tension in the region of South-West Asia that could pave the way for the creation of an atmosphere of trust and confidence conducive to negotiations among Afghanistan and two of its neighbours. The unfortunate reality of the continuing undeclared imperialist war of reaction being waged against my people, principally Rom the territory of Pakistan, constitutes the stumbling block to the conclusion of an agreement on the basis of which the future relationships of our countries will be founded.
111.	This unholy war, which is in fact a regional extension of the global imperialist plot to destabilize and subdue independent and sovereign nations and to force them into the imperialist orbit, is masterminded by aggressive circles in the United States and carried out with the hegemonistic and other reactionary countries and forces of the region as accomplices. The destructive inhuman, medieval and uncivilized nature of that undeclared war indicates the true outlines of the self-proclaimed posture of humanism, morality and freedom adopted by United States imperialism and Chinese hegemonism and their reactionary allies.
112.	The losses suffered by our people since the beginning of the undeclared war against our revolution are of enormous proportions. As a result of the subversive activities of the counter-revolutionary gangs, exported mainly from Pakistan, half of all schools in the country, 50 per cent of our hospitals, 14 per cent of public-transport motor vehicles, 75 per cent of all communication lines, a number of hydroelectric and thermal power installations of the country, and other public facilities have been destroyed. The total cost to our economy comes to some 24 billion Afghanis, which amounts to half the total development investment made in the 20 years prior to the 27 April 1978 revolution.
113.	Let me declare before this gathering that the heroic Afghan people will not be deterred from the principled path they have chosen. They are prepared to make further sacrifices to safeguard their revolution and their socio-political system.
114.	Thanks to the determination of our toiling people, to the carefully planned economic policy of the revolutionary Government and to the all-around assistance received from fraternal countries, especially the Soviet Union, our national economy has been steadily stabilized and has already embarked on the path of consistent growth. In light of the present pace of implementation of the five-year socio-economic development plan, we look forward to exceeding the targets set by that plan.
115.	The devotion of our revolutionary armed forces, the active participation of the masses in the defense of the evolution, the surrender en masse of the counterrevolutionary gangs to the security forces and their subsequent organization into committees for the defence of the revolution have, all in all, contributed to the continued process of normalization throughout the country and to the strengthening of the local organs of State power.
116.	I should like to put on record my Government's sincere appreciation of the efforts of the Secretary- General of the United Nations and his representative to normalize the situation around Afghanistan. Despite the complexity of the issues involved, and in view of the present format of negotiations, tangible progress has been made in the course of the negotiating process being carried out at Geneva between Afghanistan and Pakistan through the intermediary of Mr. Diego Cordovez, the representative of the Secretary-General.
117.	As is obvious, armed interference aimed at the Democratic Republic of Afghanistan from the territory of Pakistan is the root cause of the problem around Afghanistan. It is therefore the cessation of that interference which should constitute the main purpose of the negotiations. With the solution of this aspect of the problem, and after reliable international guarantees on the non-resumption of interference have been secured, conditions would prevail which would facilitate the return of the Afghans temporarily living beyond our frontiers. This is clearly envisaged in our proposals of 15 May 1980 and 24 August 1981.
118.	We are certain that with a sense of realism, political will and sincerity it should be possible to achieve through direct negotiations a final agreement which, if faithfully 
implemented, would serve the cause of stability and peace in the region.
119.	Afghanistan pursues an independent, peaceful and active non-aligned policy. We are determined to follow that course in the future, in conformity with the aspirations of our people regarding their potential. This position is also based on our overall analysis of the increasingly crucial role being played by the Movement of Non- Aligned Countries in international relations. We are committed to the decisions of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March 1983 under the very able guidance of the Prime Minister of India, Mrs. India Gandhi. We shall spare no effort, individually and in co-operation with others, in order to give effect to the decisions of that Conference, in conformity with the principles and objectives of the Movement.
120.	I should like to conclude with some words of Babrak Karmal, General Secretary of the Central Committee of the People's Democratic Party of Afghanistan and President of the Revolutionary Council of the Democratic Republic of Afghanistan, who said that peaceful relations with all countries and peoples of the world, including our neighbours, on the basis of internationally recognized principles of peaceful coexistence, non-interference and non-intervention in the internal affairs of other States, respect for sovereignty, territorial integrity and national independence, friendship and co-operation remain the prime objectives of the Government of the Democratic Republic of Afghanistan.
 
	
